         Case 1:19-mc-00375-AJN Document 30 Filed 06/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        6/29/2020

  Veroblue Farms USA, Inc.,

                            Plaintiff,
                                                                   19-mc-375 (AJN)
                 –v–
                                                                        ORDER
  Leslie A. Wulf, et al.,

                            Defendants.




ALISON J. NATHAN, District Judge:

       On or before July 6, 2020, VeroBlue Farms should file a letter reply to Canaccord’s letter

opposing VeroBlue’s request for reconsideration.



       SO ORDERED.


Dated: June 29, 2020
       New York, New York

                                            __________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge




                                               1
